Citation Nr: 1719330	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left hip avascular necrosis as secondary to service-connected residuals of a right knee injury.

2.  Entitlement to service connection for left femur bone deterioration as secondary to service-connected residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Teresa Meagher, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The veteran served in the United States Army National Guard from March 1983 to December 1996 with active duty for training from May 1983 to July 1983, and from June 1984 to August 1984.  He also had periods of inactive duty for training including March 14-28, 1992 and October 14-16, 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In May 2016, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) to address the etiology of the disabilities on appeal.  Such opinion was provided in June 2016 and is associated with the claims file.  The Veteran has waived initial RO review of this opinion as well as of additional evidence submitted by his representative.  The appeal is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.





FINDINGS OF FACT

1.  The preponderance of the evidence reflects that left hip avascular necrosis was not caused or aggravated by service-connected residuals of a right knee injury, nor is it otherwise related to service.

2.  The preponderance of the evidence reflects that any left femur bone deterioration was not caused or aggravated by service-connected residuals of a right knee injury, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for left hip avascular necrosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for establishing entitlement to service connection for left femur bone deterioration have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  A VA etiological opinions was obtained in March 2012 and an expert opinion from VHA was obtained in June 2016.  As described in further detail below, the opinions presently before the Board adequately address the Veteran's contentions and the question of the nature and etiology of left hip avascular necrosis and any left femur bone deterioration.  Finally, the Veteran and his representative have not alleged any deficiency or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

The Veteran specifically contends that his left hip avascular necrosis and any left femur bone deterioration are the result of compensating for his service-connected right knee injury.  He claims that for many years he favored his left leg when walking because of his right knee injury, and that over time this additional stress caused left hip and femur disorders.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2016).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training during.  38 U.S.C.A. §§ 101, 106, 1110, 1131.

In addition, certain chronic diseases, including osteomalacia, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to active or inactive duty training during.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, is not for application in this appeal.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initially, the Board notes that although the Veteran has submitted two separate claims, one for avascular necrosis of the left hip and one for left femur bone deterioration, he has consistently described both in the same terms.  Indeed, avascular necrosis is defined as the death of bone tissue due to a lack of blood supply and can lead to tiny breaks in the bone and the bone's eventual collapse.   See Diseases and Conditions, Avascular necrosis, Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/avascular-necrosis/basics/definition/con-20025517.  Moreover, in the June 2016 VHA opinion, the examiner noted at the outset that avascular necrosis of the hip involves the loss of blood flow to a portion of the femoral head, which will ultimately result in dead bone.  The Veteran does not dispute this finding.  Hence, "femur bone deterioration" appears to be essentially a lay description of a part of the process of avascular necrosis of the hip.  Accordingly, although the Board has characterized these claims as separate in accordance with the procedural history of the appeal and as described at the September 2015 hearing, below, references to avascular necrosis will also necessarily include reference to the claim for left femur bone deterioration.

There are three medical opinions addressing whether the right knee injury caused left hip avascular necrosis.

At a March 2012 VA hip and thigh examination, the Veteran reported that his hip became an issue in the past three years.  After reviewing the claims file and examining the Veteran, the VA nurse concluded that the left hip condition was less likely than not proximately due to service-connected right knee disability.  She noted that the Veteran denied a history of left hip injury, that he had been a one-pack-per-day smoker and chewer since age 16, and had a past history of heavy alcohol use in his 20s (but none currently).  Leg length equality was within normal limits at 38.0 inches for the right and 37.8 inches for the left.  She further noted that there was no risk-factor relationship for claimed "favoring" of a limb that is causative for avascular necrosis.  According to UpToDate, the mechanisms by which aseptic necrosis develops are not fully understood but compromise of the bone vasculature leading to the death of bone and marrow cells, and ultimate mechanical failure, appear to be common to most proposed etiologies and a variety of traumatic and nontraumatic factors contribute to the etiology of osteonecrosis.  Corticosteroid use and excessive alcohol intake are reported to account for more than 90 percent of cases.

In December 2015, the Veteran submitted a letter from his private doctor Dr. Wesley.  Dr. Wesley reported that he had been treating the Veteran for several years.  He noted that a 2002 MRI demonstrated a torn medial meniscus and that throughout this time the Veteran continued to experience severe pain in the knee causing him to put more pressure on his left leg.  He went on to develop avascular necrosis of the left hip, requiring eventual left hip replacement.  Dr. Wesley noted that in his opinion, it is as likely as not that the patient's avascular necrosis of the left hip developed secondary to his service-connected right knee pain.

In the June 2016 VHA opinion, a VA examiner, an orthopedic surgeon, concluded, following a review of the claims file, that it was less likely than not that the avascular necrosis was caused by a problem with the right knee.  He noted that the most common cause of avascular necrosis of the femoral head is trauma with dislocation of the hip or certain fractures tearing the blood supply leading to the bone death in the femoral head, factors which were inapplicable to the Veteran's case.  The next most common causes are excess alcohol use and corticosteroid use.  For both of these conditions the mechanism is felt to be the creation of fatty deposits in the small blood vessels of the head of the femur leading to eventual blockage of the blood flow.  While the Veteran did have a short course of corticosteroids to treat poison ivy, it is unlikely that that caused the avascular necrosis.  He does however have a significant history of alcohol overuse.  A note in August 1995 says that he was in Alcoholics Anonymous at that time, Medical Board notes from 1996 show that he drank a 12-pack of beer per day until a few years prior.  A January 2000 history and physical examination prior to ulcer surgery noted that he occasionally drank alcohol at that time.  A 2006 St. John's pain management appointment for treatment of his back also noted he was drinking a 12-pack a week at that time.

As to the contention that his right knee condition altered his gait and caused the avascular necrosis of the hip, the examiner noted that the orthopedic literature does not support that opinion.  If increased pressure on one hip from favoring the other leg was a risk factor then any increased pressure on both hips such as seen with obesity should be a risk factor which has never been shown.  If an altered gait caused avascular necrosis of the hip, then all patients with artificial limbs, serious back, hip, knee, ankle, or foot problems causing an altered gait would be at risk but the literature does not find any of these to be risk factors either.  In this case, the most likely cause of his avascular necrosis is his history of alcohol use.  In sum, the examiner concluded, it is less likely than not that his right knee condition was a contributing factor to the avascular necrosis.

As shown above, the June 2016 examiner found that it was less likely than not that his right knee condition was a contributing factor to the development of left hip necrosis.  Hence, as this opinion is consistent with the evidence of record and was provided by an orthopedic surgeon following a thorough review of the claims file, consideration of the Veteran's specific contentions, reported history and symptoms, the Board affords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  While his ultimate conclusion did not employ the exact language of the applicable VA regulations, it is clear, based on his thorough supporting rationale, that his conclusion was that the right knee injury did not cause or aggravate the left hip necrosis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The March 2012 VA examiner also concluded, following a review of the claims file and examination of the Veteran, that the left hip condition was less likely than not proximately due to service-connected right knee disability.  Although the March 2012 VA examiner acknowledged that the mechanisms by which aseptic necrosis develops are not fully understood, the factors she identified as accounting for a very large majority of cases were also identified in the June 2016 VHA opinion.  As such, the opinion adds additional weight against the Veteran's claim.

Although Dr. Wesley indicated that he had been treating the Veteran for several years, and therefore is presumed have been familiar with the Veteran's medical condition, in his December 2015 letter concluding that it was as likely as not that left hip avascular necrosis developed secondary to the service-connected right knee, he offered little in the way of a supporting rationale other than to note that the Veteran had previously injured his right knee and eventually developed necrosis of the left hip.  Hence, the Board finds this opinion entitled to comparatively little weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In January 2017 correspondence, the representative argued that the June 2016 VHA examiner's opinion is inadequate because he inaccurately characterized the Veteran's prior history of alcohol use.  She contends that the Veteran only drank heavily during his 20s, then stopped, and only resumed drinking after the necrosis condition had been diagnosed.

The Board finds that the June 2016 examiner's characterization of the Veteran's alcohol use is supported by the record.  A review of the claims file indeed shows an August 1996 VA mental health treatment record where the Veteran reported that from 1986 to December 1993, he drank approximately a 12-pack of beer per day but that he had been able to achieve sobriety; a January 2001 private treatment record indicates he reported occasional use of alcohol and a January 2006 private treatment record shows that he reported drinking a 12-pack of beer weekly.  Since the Veteran's 20s ended around the year 1995 but at the March 2012 VA examination, he reported that the left hip only became a problem in the past three years, it does not appear that the Veteran stopped drinking during the period corresponding to the end of his 20s through the onset of the left hip necrosis.  Hence, the Board does not find the June 2016 opinion inadequate on that basis.

In January 2017 correspondence, the representative further argued that there is sufficient medical evidence to establish that an altered gait could cause avascular necrosis.  In support, she submitted three pieces of literature.

The first, an abstract from an article published on PubMed, entitled "Biomechanical aspects of development of aseptic necrosis of femoral head," concludes, based on the results of a simulation, that biomechanical factors should be considered to prevent collapse of bone structure and to limit spread of bone necrosis in the early phase of the disease.

The second, an article from an internet blog entitled "What Happens When Bones Are Stressed?" observes that according to Wolf's Law, a bone is initially weakened when loaded by mechanical stress thereby triggering a rebuilding process that eventually makes the bone denser, which is how bones can become stronger but that stress fractures can result "if loaded again too quickly before the bone can rebuild, it begins to change in a different manner.  This is what happens if athletes push themselves, or are pushed, to keep training."

Last, she submitted a discussion paper prepared for The Workplace Safety and Insurance Appeals Tribunal, which concludes that:

There is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  In order for this type of gait to have an impact on the opposite or uninjured leg, it is likely that the abnormal gait or limp would need to be present over an extended period of time - years.

This does not appear to support the Veteran's contentions since the paper indicates that the only exception to the overall conclusion that an injured lower extremity would not affect an opposite undamaged extremity is where there is significant limping that is the result of either partial or complete paralysis of the damaged leg or limb length discrepancy of more than four or five centimeters.  Here, there is no evidence or partial or complete paralysis of the right leg occurring over many years and the March 2012 VA examiner noted the Veteran's leg length discrepancy of 0.2 inches was within normal limits.  Further, this narrow exception appears to apply to cases where there is an opposite uninjured limb, which does not appear to be the case here.  At a February 2008 VA knees examination, for example, the Veteran reported buckling of both the right and left knees.

Similarly, the internet blog article describing how stress fractures develop indicated that they occur in situations when stress is repeatedly placed on the bone more frequently than the bone can rebuild, such as when athletes push themselves to keep training.  Here, there is no evidence to suggest that the Veteran's daily activities were comparable to those of competitive athletes overexerting themselves through continuous, repeated training.

Finally, while the first article concludes that biomechanical factors should be considered in attempting to prevent the collapse of bone structure and limit the spread of bone necrosis in the early phase of the disease, it does not appear to relate biomechanical factors to the initial development of avascular necrosis.  In other words, it applies to situations where avascular necrosis is already present but does not identify the factors causing avascular necrosis in the first place.

Regardless of these apparent deficiencies, any lay interpretation of this medical literature by the representative or the Board is significantly outweighed by the above medical professionals' judgments as to etiology of this Veteran's left hip necrosis based on a review of the claims file and the application of current and relevant medical principles to the particular circumstances of this case.

In this regard, to the extent the Veteran has claimed that his left hip avascular necrosis was caused or aggravated by a service-connected right knee injury, the Board does not find his statements competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or current diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of the left hip avascular necrosis is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms such as left hip pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how left hip avascular necrosis was caused are not competent evidence.

Finally, the Board notes that the Veteran has consistently posited only one theory of service connection: that his left hip avascular necrosis is secondary to the service-connected right knee injury.  Regardless, the Board observes that there is otherwise no evidence suggesting any direct relationship to service.

For the foregoing reasons, the preponderance of the evidence is against the claims. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for left hip avascular necrosis as secondary to service-connected residuals of a right knee injury is denied.

Entitlement to service connection for left femur bone deterioration as secondary to service-connected residuals of a right knee injury is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


